             Case 5:19-cv-00755-JKP Document 63 Filed 03/22/21 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

DONALD L. HILTON, JR.,                                §
    Plaintiff,                                        §
                                                      §              Civil Action No.
v.                                                    §           5:19-CV-000755-JKP-HJB
                                                      §
NICOLE PRAUSE and LIBEROS, LLC                        §
     Defendants.                                      §

        JOINT MOTION FOR ENTRY OF DISMISSAL ORDER WITH PREJUDICE

         Plaintiff Donald Hilton, Jr. and Defendants Nicole Prause and Liberos LLC file this Motion

for Entry of Dismissal Order with Prejudice and state:

         Pursuant to the Court’s August 25, 2020 Order, on February 25, 2021, the parties submitted

a joint status report which advised the Court they mediated this suit and the adversary proceeding

in the California Bankruptcy Court and had executed a mediation settlement agreement. Since

that time, the parties have finalized their closing documents and therefore seek entry of the Order

of Dismissal with Prejudice which is attached hereto and being filed contemporaneously with this

Motion.

                                                              Respectfully submitted,

                                                              THE PACKARD LAW FIRM

                                                      By: ________________________________
                                                             Daniel W. Packard
                                                             State Bar No. 00791392
                                                             Email: dan@packardfirm.com
                                                             1100 NW Loop 410, Suite 104
                                                             San Antonio, Texas 78213
                                                             Telephone Number: (210) 340-8877
                                                             Fax Number: (210) 340-8787

                                                              Attorneys for Plaintiff




4843-1724-4896.1   Joint Motion for Entry of Dismissal Order with Prejudice                Page 1 of 3
             Case 5:19-cv-00755-JKP Document 63 Filed 03/22/21 Page 2 of 2




                                                      By:
                                                            Nichol L. Bunn (Lead Counsel)
                                                            Texas Bar No. 00790394
                                                            Nichol.Bunn@lewisbrisbois.com
                                                            Amber R. Pickett
                                                            Texas Bar No. 24058046
                                                            Amber.Pickett@lewisbrisbois.com
                                                            LEWIS, BRISBOIS, BISGAARD, & SMITH, LLP
                                                            2100 Ross, Suite 2000
                                                            Dallas, Texas 75201
                                                            Telephone: (214) 722-7100
                                                            Facsimile: (214) 722-7111

                                                            Attorneys for Defendants


                                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this instrument has been forwarded, in
accordance with the Federal Rules of Civil Procedure on the 22nd day of March, 2021 to:

Via ECF/E-Filing
Daniel Packard
1100 NW Loop 410, Suite 104
San Antonio, Texas 78216
Email: dan@packardfirm.com

                                                      /s/ Amber R. Pickett___________________
                                                      Nichol L. Bunn/Amber R. Pickett




4843-1724-4896.1   Joint Motion for Entry of Dismissal Order with Prejudice                      Page 2
